PER CURIAM:
Claimant seeks payment of the sum of $1,140.00 for two airfloat lapidus units for patient care which, while being rented by Huntington State Hospital, were damaged and rendered inoperable.
Respondent’s Answer admits the validity and amount of the claim, and states that sufficient funds were available in its appropriation for the fiscal year in question from which the obligation could have been paid.
Accordingly, the Court makes an award to the claimant in the amount requested.
Award of $1,140.00.